t c memo united_states tax_court james e hendricks and roberta j hendricks petitioners v commissioner of internal revenue respondent docket no filed date james eb hendricks and roberta j hendricks pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure - accuracy-related_penalty under sec_6662 and d for substantial_understatement of tax following concessions we must decide the following issues whether dollar_figure that james e hendricks petitioner withdrew from his individual_retirement_account ira is taxable to petitioners in we hold that it is whether petitioners are liable for the accuracy-related_penalty under sec_6662 and d for substantial_understatement of tax we hold that they are findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in laurinburg north carolina when they filed the petition in this case b bechtel trust thrift_plan petitioner worked for bechtel corp bechtel from to when he resigned and from until when he retired he became a participant in the bechtel trust thrift unless otherwise stated section references are to the internal_revenue_code in effect in and rule references are to the tax_court rules_of_practice and procedure sec_6662 did not exist in we assume that respondent meant to cite sec_6662 petitioners concede that their income should be increased by dollar_figure for unemployment_compensation and by dollar_figure for interest_income plan a retirement_plan on date the bechtel trust thrift_plan included a_trust and profit-sharing account a sec_401 account to which bechtel contributed funds on behalf of petitioner which he and bechtel treated as elective_deferrals of petitioner an account comprising contributions by bechtel that matched petitioner’s elective_deferrals the company matching account and an after-tax thrift savings account ée an account to which petitioner contributed funds on which he had paid income taxes the following table shows petitioner’s thrift savings account contributions earnings losses withdrawals and balances contributions to earnings_of distributions from and balances in petitioner’s thrift savings account contributions withdrawals balance contributions dollar_figure dollar_figure earnings dollar_figure dollar_figure contributions dollar_figure dollar_figure earnings dollar_figure dollar_figure list 2d gtrs contributions -o- dollar_figure lst 2d gtrs distributions big_number -0- 3d qtr contributions dollar_figure dollar_figure 3d gtr earnings dollar_figure 4th gtr contributions dollar_figure dollar_figure 4th gtr earnings dollar_figure 4th gtr withdrawals big_number -0o- contributions -o- -0o- refund -o0- ' bechtel refunded the dollar_figure loss from the thrift savings account to petitioner on date for reasons not apparent in the record q4e- all of the funds in petitioner’s thrift savings account had been distributed to him by the end of he made no contributions to the thrift savings account in c petitioner’s sec_401 account with bechtel petitioner had a sec_401 account with bechtel to which bechtel contributed on petitioner’s behalf dollar_figure in dollar_figure in and dollar_figure in bechtel issued forms w-2 wage and tax statement for those years d rollover from petitioner’s bechtel trust thrift_plan to an tra and withdrawal of ira funds on date petitioner received a dollar_figure distribution from the bechtel trust thrift_plan on date petitioner deposited that amount in a nations bank regular money market individual_retirement_account petitioner withdrew dollar_figure dollar_figure plus dollar_figure in interest from his nations bank ira in be petitioners’ income_tax returns petitioners reported petitioner’s wages as income from to petitioners did not report as income the dollar_figure in dollar_figure in and dollar_figure in that he contributed to his sec_401 account petitioners did not attach a statement to their income_tax return disclosing the dollar_figure withdrawal or explaining why they excluded that amount from their income -- - opinion a whether petitioners must include in income dollar_figure that petitioner withdrew from his ira account in we first decide whether petitioners must include in income dollar_figure that petitioner withdrew from his nations bank ira in petitioners contend that they need not do so because petitioner had basis in his ira petitioner had paid taxes on the funds that were deposited in the ira and the thrift savings account lost money in its last years we disagree for reasons stated below whether petitioner had basis in his ira when he withdrew funds in a taxpayer may exclude from income ira_distributions attributable to after-tax contributions for which the taxpayer has basis sec_72 d 108_tc_54 petitioners contend that they may exclude from income dollar_figure because petitioner had basis of that amount in his ira when he withdrew amounts in petitioners contend that petitioner had dollar_figure in his thrift savings account on date and that he rolled over that amount to his tra we disagree petitioner had no funds in his thrift saving sec_3 the examination in this case began after date petitioners were aware at trial that the commissioner bears the burden_of_proof if conditions stated in sec_7491 are met however they do not contend that sec_7491 applies thus petitioners bear the burden_of_proof on this issue rule a however the burden_of_proof does not affect our holding on this issue - - account on date made no contributions to that account in or and did not roll over any funds from that account to his ira in or bechtel’s records of petitioner’s earnings distributions losses and balances for his thrift savings account state that bechtel had distributed all of the funds in the thrift savings account to petitioner by the end of that petitioner made no contributions to his thrift savings account in or and that petitioner had no balance in his thrift savings account on date petitioners point out that the bechtel quarterly statement of account as of date said the maximum amount you can withdraw from your after-tax thrift account and k contributions is dollar_figure and they contend that this establishes that petitioner had a balance of dollar_figure in his thrift savings account on date we disagree the guarterly statement states that petitioner’s thrift savings account balance was zero on date bechtel contributed on behalf of petitioner a total of dollar_figure to his sec_401 account in and petitioner had no funds in his thrift savings account to roll over to the nations bank ira on date and he made no contributions to his thrift savings account nor did he roll over any amount from that account to his ira in or as discussed next petitioner did not pay income_tax on bechtel’s contributions on his behalf to his sec_401 k account we conclude that petitioner had no basis in his nations bank ira when he withdrew retirement_funds from the ira whether petitioner paid income_tax on funds in his sec_401 account that he rolled over to the ira petitioners contend in the alternative that petitioner had paid income_tax on the funds in his sec_401 account that he rolled over to the ira and as a result the dollar_figure that he withdrew from his ira in is a nontaxable return of contributions for which he had previously paid income_tax and is not included in income under sec_408 we disagree on petitioner’s forms w-2 for and bechtel reported that petitioner did not pay income_tax on contributions to his sec_401 account in and and that he deferred tax on compensation contributed to his pension_plan bechtel reported on the forms w-2 that petitioner deferred income_tax on dollar_figure in dollar_figure in and dollar_figure in the difference between the amounts for medicare wages and the amounts for wages tips and other compensation on petitioner’s forms w-2 for and equaled dollar_figure in dollar_figure in and dollar_figure in petitioners did not report the contributions of dollar_figure in dollar_figure in and dollar_figure in to petitioner’s sec_401 account as income on their - - and income_tax returns thus petitioners’ tax returns for and and petitioner’s forms w-2 for those years show that petitioners did not include in income the contributions to his sec_401 account for those years bechtel made contributions to petitioner’s sec_401 k account in petitioners’ return is not in evidence we assume that petitioners and bechtel treated the contributions like those made in or we conclude that petitioners had not previously included in income the funds petitioner deposited in his ira and that his ira distribution is included in petitioners’ income in petitioners’ other contentions petitioners contend that they did not receive dollar_figure in interest as part of the distribution from the ira in because petitioner’s retirement_plan had losses in and we disagree the earnings on the accounts exceeded the losses petitioner rolled over dollar_figure to his ira in and received dollar_figure from the ira in petitioner made no contributions to the ira after the rollover we conclude that the difference of dollar_figure between the dollar_figure distribution in and the dollar_figure rollover in is taxable interest petitioners point out that they and respondent had settled a case involving petitioners’ tax years through docket no 13027-92s and contend that settlement binds respondent here --- - we do not consider that settlement here see fed r evid petitioners also contend that they have paid more tax than their coworkers that respondent unreasonably refused to settle this case and that respondent has harassed them petitioners state no details to support these claims and we do not consider them further conclusion we conclude that petitioners must include in income the dollar_figure that petitioner withdrew from his ira in b whether petitioners are liable for the accuracy--related penalty respondent concedes that respondent bears the burden of production relating to petitioners’ liability under sec_6662 sec_7491 the commissioner satisfies the burden of production with respect to the accuracy-related_penalty under sec_6662 by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty the commissioner need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 see h conf rept pincite 1998_3_cb_747 a substantial_understatement of tax exists if the amount of the understatement is more than percent of the correct amount of tax or dollar_figure sec_6662 a petitioners reported tax liability for of dollar_figure however their liability is dollar_figure thus respondent has satisfied the burden of production under sec_7491 we deem petitioners to have conceded that they are liable for the accuracy-related_penalty under sec_6662 for substantial_understatement of their income_tax because they make no argument about the penalty see 87_tc_698 we deemed the taxpayers to have abandoned claims in the petition for which they made no argument affd 832_f2d_403 7th cir 67_tc_94 n we deemed the taxpayers to have conceded an issue they raised in their petition because they made no argument at trial or on brief relating to that issue we conclude that petitioners are liable for the accuracy-related_penalty under sec_6662 for substantial_understatement_of_income_tax for for the foregoing reasons decision will be entered for respondent
